Citation Nr: 0602218	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
ichthyosis vulgaris.

3.  Entitlement to an evaluation for chronic low back pain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, and from June 1976 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and February 2004 rating 
decisions of the Reno, Nevada Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The June 2003 rating 
decision, inter alia, continued a noncompensable evaluation 
for chronic low back pain and a 10 percent evaluation for 
ichthyosis vulgaris.  The February 2004 rating decision inter 
alia, declined to reopen the veteran's service connection 
claim for hypertension.  

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

The issue of an increased evaluation for ichthyosis vulgaris 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A February 1985 rating decision denied service connection 
for hypertension on the basis that there was no evidence 
showing a current diagnosis of hypertension; the veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

3.  Evidence received since the February 1985 decision raises 
a reasonable possibility of substantiating the service 
connection claim for hypertension.

4.  The veteran's currently diagnosed hypertension had its 
onset in service.

5.  There is no evidence of muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position under the former criteria, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, under the revised criteria due to 
service-connected chronic low back pain.  There is no 
credible evidence of moderate limitation of lumbar motion or 
forward flexion to less than 61 degrees or combined 
thoracolumbar motion to less than 121 degrees.   

6.  The veteran has not submitted evidence tending to show 
that his service-connected chronic low back pain requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  A February 1985 rating decision denying service 
connection for hypertension is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  Evidence received since the February 1985 rating decision 
that denied service connection for hypertension is new and 
material, and the veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  

3.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for chronic low back pain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for hypertension, 
the Board concludes that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening his claim of service connection and 
ultimately granting service connection for hypertension.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a February 1985 decision, the RO denied service connection 
for hypertension, and the veteran was notified of that 
decision in the same month.  The veteran did not file a 
timely appeal and that decision became final.  38 U.S.C. 
§ 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

Since the February 1985 rating decision is final, the 
veteran's service connection claim for hypertension may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for hypertension was a February 1985 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the February 1985 decision.  

A February 1985 rating decision denied service connection for 
hypertension on the basis that there was no evidence showing 
that the veteran had hypertension at that time.  Thus, in 
this case, to be new and material, the evidence would need to 
show a current diagnosis of hypertension.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the February 1985 rating decision 
sufficient to reopen his service connection claim for 
hypertension.  The newly received VA outpatient records 
substantially differ from the previously received records in 
that they show a current diagnosis of hypertension.  This new 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  It raises a reasonable possibility of establishing 
the claim.  Id.  Therefore, the evidence can be considered 
new and material for the purpose of reopening the service 
connection claim for hypertension.  Accordingly, the claim is 
reopened.


II.  Service Connection Claim for Hypertension

The Board has reopened the veteran's service connection claim 
for hypertension in this decision, and will now consider the 
veteran's claim on the merits.  The Board finds that VA has 
fully satisfied its duties of notice and assistance with 
respect to the service connection claim and that sufficient 
evidence is of record to decide that claim.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the Board's ultimate grant 
of service connection in this decision.  See, e.g., Bernard, 
supra.  No further assistance in developing the facts 
pertinent to the issue is required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if hypertension became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Service medical records covering the veteran's first period 
of military service are negative for any complaints, 
treatment, or diagnoses of hypertension.  During the 
veteran's second period of service, in March 1979, the 
veteran's blood pressure was elevated.  A January 1980 
treatment record shows an assessment of hypertension, and the 
veteran was prescribed anti-hypertensive medication at that 
time.  The examiner of a November 1980 periodic examination 
noted that the veteran's hypertension was under control.  
Separation examination report dated in June 1983 shows a 
diagnosis of hypertension.  

Shortly following his discharge from service, the veteran 
underwent an October 1984 VA examination.  His blood pressure 
readings were 115/70 and 118/70.  The examiner noted "[n]o 
medications at this time." No diagnosis of hypertension was 
rendered.  

During the veteran's 2005 Travel Board hearing, he testified 
that following service, he continued to have what he thought 
were symptoms of high blood pressure.  He stated that 
although he did not seek medical treatment for hypertension, 
he attempted to remove himself from any situation that might 
cause his blood pressure to rise.  

VA treatment records dated in September 2005 show a diagnosis 
of hypertension.  

Hypertension is considered a chronic disease for VA 
compensation purposes.  See 38 C.F.R. § 3.307, 3.309 (2005).  
Given the in-service diagnosis and treatment for 
hypertension, and the current diagnosis of hypertension, and 
resolving any doubt in the veteran's favor, the Board finds 
that chronic hypertension had its onset in service.  There is 
no competent evidence that hypertension preceded his active 
service or was due to an intervening cause following active 
duty.  Accordingly, the Board finds that the veteran is 
entitled to service connection for hypertension.


III.  Increased Evaluation Claim for Chronic Low Back Pain

As discussed above, the VCAA, imposes obligations on VA in 
terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
with respect to the veteran's increased rating claim for 
chronic low back pain have been satisfied by virtue of a 
letter sent to the veteran in August 2004.  In this letter, 
the veteran was notified that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his lumbar spine claim, in pertinent part, but that he had to 
provide enough information so that VA could request the 
relevant records.  The letter also notified the veteran of 
information or evidence the VA is responsible for obtaining, 
as well as the information or evidence that the veteran is 
responsible for providing.  Finally, the letter requested 
that the veteran provide information describing additional 
evidence or the evidence itself.  The veteran has not alleged 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2003, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations.  Thus, the Board believes that appropriate 
notice has been given in this case.  Additionally, the Board 
notes that a substantial body of evidence was developed with 
respect to the veteran's claim, and that the November 2003 
SOC issued by the RO clarified why this particular claim was 
being denied, and of the evidence that was lacking.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims folder reflects 
that the November 2003 SOC contained the pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letter notifying 
him of the VCAA may not have technically informed the veteran 
of each element of the VCAA, the veteran was nonetheless 
properly notified of all the provisions of the VCAA by the 
November 2003 SOC.  For these reasons, the Board concludes 
that the notifications received by the veteran adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

According, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from Reno, as well as private medical 
evidence from Associated Family Physicians.  There is no 
contention that additional relevant records have not been 
obtained.  The RO afforded the veteran a relevant VA 
examination in June 2003, and as noted above, the veteran was 
afforded a personal hearing in January 2005.  The veteran has 
not indicated that he has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002). Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With regard to the veteran's increased rating claim for his 
service-connected chronic low back pain, the Board notes that 
during the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).

In a November 2003 SOC, the veteran was provided notice of 
the amended regulations and subsequently given opportunities 
to submit additional evidence or argument.  38 C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, supra.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran was seen for occasional low back pain during his 
second period of military service.  The examiner who 
conducted the veteran's separation examination indicated that 
he believed the veteran had arthritis of the back but x-rays 
were negative.  

The RO initially granted service connection for recurrent low 
back pain in a February 1985 rating decision and assigned a 
noncompensable evaluation, effective from October 17, 1983, 
pursuant to Diagnostic Code 5295.  

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 10 percent evaluation requires 
evidence of slight limitation of motion of the lumbar spine.  
An evaluation of 20 percent requires evidence of moderate 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation necessitates evidence of severe limitation of 
motion of the lumbar spine. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

An October 2004 rating action increased the evaluation for 
lumbar spine disability to 10 percent, effective from August 
27, 2002, based on objective evidence of painful or limited 
motion.   

As noted above, the schedule for rating disabilities of the 
spine was revised, effective September 26, 2003. 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004).  The amended 
criteria are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

On review, the Board finds that an evaluation in excess of 10 
percent for the veteran's service-connected lumbar spine 
disability is not warranted under either the former or 
revised criteria.  The Board acknowledges that flexion was to 
20 degrees on a June 2003 VA examination, which would warrant 
a higher evaluation.  Nevertheless, the Board finds that the 
limitation of motion exhibited on range of motion testing 
cannot be relied upon in view of the motion the veteran 
exhibited when dressing at the conclusion of the examination.  
Significantly, the June 2003 examiner observed the veteran 
bending forward to place his legs into his pants.  
Subsequently, in a seated position, the veteran bent forward 
from the waist to tie his shoes with both feet planted on the 
floor.  Thus, there is every indication that the motion 
exhibited while dressing represents the truer disability 
picture.  The Board also observes that the veteran reported 
working in a warehouse in what he described as a physically 
demanding job and indicated that he had not missed work due 
to his low back disability.  Accordingly, the Board finds 
that there is no credible evidence of limitation of motion of 
the lumbar spine since August 27, 2002 which would warrant a 
higher evaluation.  The most recent VA examination also fails 
to show that the veteran's lumbar spine disability is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position under the former criteria, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, under the revised criteria.  Thus, an 
evaluation in excess of 10 percent since August 27, 2002 is 
not warranted.  

The Board acknowledges the x-ray evidence of disc disease of 
the lumbar spine.  The provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
Nevertheless, the veteran's grant of service connection is 
limited to chronic low back pain.  As the veteran is not 
service connected for his disc disease of the lumbar spine, 
it is not necessary to consider the present claim under the 
revised Diagnostic Code 5243 or the former Diagnostic Code 
5293.  Even if those criteria were considered, however, 
moderate intervertebral disc syndrome was not demonstrated.  
The veteran has hyper-reflexes at the patella and ankle, 
bilaterally, with normal muscle strength.  The veteran would 
not be eligible for a higher evaluation even if the symptoms 
of the degenerative disc disease were taken into account.   

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca, supra.  VA treatment 
records since August 27, 2002 show continued complaints of 
low back pain.  However, on June 2003 VA examination, there 
was no objective of redness, tenderness, swelling, weakness, 
or muscle atrophy.  Muscle strength in the lower extremities 
was normal and equal, bilaterally.  There was also no 
evidence of fatigue, as the veteran disrobed and dressed 
independently, underwent range of motion testing, and walked 
75 feet down the hallway (after the examination) without 
signs of fatigue.  As such, the Board concludes that the 
current 10 percent evaluation for the service-connected 
chronic low back pain adequately portrays any functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his lumbar spine.  See DeLuca, 
supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for chronic low back 
pain.  As the preponderance of the evidence is against the 
claim for a higher evaluation, the benefit-of- the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation for service-connected chronic low back pain must 
be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected lumbar 
spine disability and there is no indication that it has a 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for hypertension. 

Entitlement to service connection for hypertension is 
granted.  

An evaluation in excess of 10 percent for chronic low back 
pain is denied.


REMAND

The veteran asserts that he is entitled to increased 
evaluation for ichthyosis vulgaris.  He has been in receipt 
of a 10 percent disability evaluation for such disability 
since October 1983.

During his January 2005 Travel Board hearing, the veteran 
indicated that his service-connected skin disability had 
worsened since it was last examined.  On review, the most 
recent VA examination was conducted in June 2003.  

Given that the veteran reports increased symptomatology since 
his last VA examination, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of ichthyosis vulgaris.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the appellant's claim.  38 C.F.R. § 4.2 (2005).  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2005).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  The veteran was provided the 
appropriate amended regulations in a November 2003 SSOC, 
however the Board observes that he was not provided the 
applicable rating criteria prior to August 30, 2002.  His 
increased evaluation claim was received on August 27, 2002.  
Prior to August 30, 2002, ichthyosis vulgaris was rated by 
analogy to eczema, pursuant to Diagnostic Code 7806.  38 
C.F.R. § 4.118 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the current severity of his service-
connected ichthyosis vulgaris.  The 
examiner should review the claims folder 
prior to the examination.  All indicated 
tests and studies should be performed, 
and all pertinent findings should be 
reported in detail.  The examiner should 
be asked to provide a complete rationale 
for all his or her opinions and 
conclusions in the examination report.

The examiner is requested to indicate (i) 
whether there is an exposed surface or 
extensive area with exfoliation, 
exudation or itching; (ii) whether there 
is cutaneous involvement - generalized, 
localized or episodic; (iii) the 
percentage of the entire body or exposed 
areas affected; (iv) whether 
intermittent, constant, or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs is 
required; and if so, for how long; and 
(v) whether there is any limitation of 
function of the affected part(s).  The 
claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

3.  Upon completion of the above- 
requested development, the RO should re-
adjudicate the veteran's increased 
evaluation claim for ichthyosis vulgaris.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  No action 
is required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


